DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0178894 by Janssen (“Janssen”) in view of U.S. Pub. No. 2010/0198506 by Neilhouse (“Neilhouse”).

As to claim 1, Janssen discloses a method for providing a display in a motor vehicle (Janssen, head-up display system, Figures 1-8), comprising:
determining the position of the motor vehicle (Janssen, The data supplied by recording sensors 1a and 1b are allocated to one or more of the patterns, using pattern recognition. In this way, for example, traffic signs imaged by recording sensors 1a and 1b may be recognized in the space external to the vehicle and visualized in a correct-location manner. From this pattern recognition there results a model 10 of the external space. Figures 4 and 5, ¶ [0055]);
detecting at least the direction of view of a passenger as an occupant of the motor vehicle (Janssen, Passenger compartment sensing system 104 includes at least one sensor for recording the position of at least one passenger of the vehicle. Preferably, at least one position of the driver and/or the front-seat passenger are ; and
Janssen does not expressly teach
identifying at least one object not relevant to road traffic as an object in the landscape in the surroundings of the motor vehicle, depending on the determined position;
providing a display with information about the at least one object in the landscape viewed by the passenger, such that said information is provided in the direct field of view of the passenger, as defined by the direction of view of the same, in the same place as the object.
Neilhouse teaches a head up display system 
identifying at least one object not relevant to road traffic as an object in the landscape in the surroundings of the motor vehicle, depending on the determined position (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]);
providing a display with information about the at least one object in the landscape viewed by the passenger, such that said information is provided in the direct field of view of the passenger, as defined by the direction of view of the same, in the same place as the object (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Janssen’s passenger view based head-up display system to include Neilhouse’s text identifier for detected objects because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Janssen’s passenger view based head-up display system as modified by Neilhouse’s text identifier for detected objects is known to yield a predictable result of providing additional information for occupants of the vehicle since this provides additional useful information to assist in alerting the users surroundings. Thus, a person of ordinary skill would have appreciated including in Janssen’s passenger view based head-up display system the ability to do Neilhouse’s text identifier for detected objects since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Janssen, as modified by Neilhouse, teaches the landmarks provided with a name description displayed near them.
As to claim 2, Janssen, as modified by Neilhouse, teaches the method wherein
in the identifying step, at least one object relevant to road traffic including a traffic sign or a traffic light, is identified (Janssen,  In road scene 16 there may, for ,
in the detecting step, at least the direction of view of the motor vehicle operator is identified (Janssen, Giving consideration to the head position of the driver 4, projection unit 3 projects a correct-location marking 18 around the traffic sign onto windshield 5, in order to highlight the traffic sign. Figure 6, ¶ [0060]), and
providing the display in the providing step occurs depending on whether the motor vehicle operator is capable of seeing the object themselves (Janssen, Giving consideration to the head position of the driver 4, projection unit 3 projects a correct-location marking 18 around the traffic sign onto windshield 5, in order to highlight the traffic sign. Figure 6, ¶ [0060]),
wherein, it is also detected in the detecting step whether the motor vehicle operator is capable of seeing the object themselves directly (Janssen, the driver may have faded in for him on the head-up display an additional suitable warning into his direct viewing range. In the actual case, recognized traffic sign 17 is faded in once more as symbol 19. This may happen, perhaps, when the driver is not observing the speed limit. Figure 6, ¶ [0061]).
As to claim 3, Janssen, as modified by Neilhouse, teaches the method wherein the object not relevant to road traffic is a landmark, and providing the display in the detecting step includes information about the object in the form of a text display (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so that it appears to the user that the street and/or landmark name(s) and turn direction indicator (arrow) are actually . In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Janssen, as modified by Neilhouse, teaches the method wherein the information provided with the display can be changed or adapted to the occupant, preferably in a self-learning manner (Janssen, Passenger compartment sensing system 104 includes at least one sensor for recording the position of at least one passenger of the vehicle. Preferably, at least one position of the driver and/or the front-seat passenger are recorded. Especially advantageous in each case is the recording of each respective head position and/or the position of the eyes and the viewing direction. Figure 1, ¶ [0042])(Janssen, In the calculation of the image data for display on head-up display 100, computer 102 takes into account the position of the vehicle's passengers supplied by passenger compartment sensing system 104, so that the display on head-up display 100 takes place in correct-location fashion. In this context, computer 102 in each case adjusts the calculation of the image data to be displayed to the current position supplied by passenger compartment sensing system 104. Figure 1, ¶ [0045]).
As to claim 6, Janssen, as modified by Neilhouse, teaches the method wherein location, duration or type, determined by size, color, luminosity, contrast or geometry, of the display can be changed or adapted when provided, in a self-learning manner (Janssen, In the calculation of the image data for display on head-up display 100, computer 102 takes into account the position of the vehicle's passengers supplied by passenger compartment sensing system 104, so that the display on head-up display 100 takes place in correct-location fashion. In this context, computer 102 in 
As to claim 7, Janssen discloses a motor vehicle (Janssen, head-up display system for representing an object of a space external to the vehicle, Abstract), comprising:
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set (Janssen, the means for recording the object having one or more of the following sensors: video camera, radar sensor, lidar sensor, range imager, time-off flight sensor, night vision sensor, infrared sensor. Claim 3)(Janssen,  In the case of a recording sensor 1, a camera system may be involved, for example, having one or more cameras, one or more range sensors or one or more radar systems. Figure 2, ¶ [0047]);
a direction of view detection device for detecting the direction of view of at least a passenger as the occupant of the motor vehicle, in form of at least one camera, an eye-tracking system, or a time of flight camera (Janssen, The ; As shown in figure 2 of Janssen, the system 2 is a camera directed to the head position 4 of the users.
Janssen does not expressly teach 
a position detection device for detecting a position of the motor vehicle, in form of a device with a global positioning system;
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set;
a data processing device configured to assign information to detected objects;
a display device for providing at least one display of at least one piece of information assigned to an object in the landscape viewed by the passenger, wherein the display is configured to be provided in the direct field of view of the at least one passenger, as defined by the detected direction of view of the same, in the same place as the object.
Neilhouse teaches a head up display system
a position detection device for detecting a position of the motor vehicle, in form of a device with a global positioning system (Neilhouse, The invention uses information from a GPS (or other) navigation system and other parameters to determine: [0023] 1. The location of the vehicle, ¶¶ [0022 and 0023]);
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]);
a data processing device configured to assign information to detected objects (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]) (Neilhouse, each street and/or landmark is assigned specific coordinate and vector information to determine the new location of the name(s) and/or turn indicator displayed at the next point in time at regular preset intervals determined by the necessity to update the display in order to appear seamless to the user or the computational capacity of the computer or processor used to calculate the data or both. ¶ [0038]);
a display device for providing at least one display of at least one piece of information assigned to an object in the landscape viewed by the passenger, wherein the display is configured to be provided in the direct field of view of the at least one passenger, as defined by the detected direction of view of the same, in the same place as the object (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so that it appears .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Janssen’s passenger view based head-up display system to include Neilhouse’s text identifier for detected objects because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Janssen’s passenger view based head-up display system as modified by Neilhouse’s text identifier for detected objects is known to yield a predictable result of providing additional information for occupants of the vehicle since this provides additional useful information to assist in alerting the users surroundings. Thus, a person of ordinary skill would have appreciated including in Janssen’s passenger view based head-up display system the ability to do Neilhouse’s text identifier for detected objects since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Janssen, as modified by Neilhouse, teaches a head up display with the landmarks provided with a name description displayed near them.
As to claim 8, Janssen, as modified by Neilhouse, teaches the motor vehicle
wherein the position detection device is integrated in the motor vehicle (Neilhouse, The invention uses information from a GPS (or other) navigation system or is provided via a smartphone, a tablet and/or a personal computer, 
the object detection device is integrated in the motor vehicle (Janssen, the means for recording the object having one or more of the following sensors: video camera, radar sensor, lidar sensor, range imager, time-off flight sensor, night vision sensor, infrared sensor. Claim 3)(Janssen,  In the case of a recording sensor 1, a camera system may be involved, for example, having one or more cameras, one or more range sensors or one or more radar systems. Figure 2, ¶ [0047]) or is provided via a smartphone, a tablet and/or a personal computer, and 
the data processing device is integrated in the motor vehicle (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]) (Neilhouse, each street and/or landmark is assigned specific coordinate and vector information to determine the new location of the name(s) and/or turn indicator displayed at the next point in time at regular preset intervals determined by the necessity to update the display in order to appear seamless to the user or the computational capacity of the computer or processor used to calculate the data or both. ¶ [0038]) or is provided via a smartphone, a tablet and/or a personal computer. In addition, the motivation used is the same as in the rejection of claim 7.
As to claim 9, Janssen, as modified by Neilhouse, teaches the motor vehicle wherein the display device for providing a display has a projection device for providing a light projection (Janssen, On windshield 5, on account of projection unit , in particular a head-up display, a hologram device for providing a holographic representation, a light-emitting diode display and/or a liquid-crystal display (Neilhouse,  Achieving the display can be by any of various known or as-yet undiscovered methods including (but not limited to) embedded Liquid Crystal Display (LCD) technology (in the windshield itself, any of various projection technologies or Heads-Up display technologies as examples. ¶ [0022]). In addition, the motivation used is the same as in the rejection of claim 7.
As to claim 10, Janssen, as modified by Neilhouse, teaches the motor vehicle characterized in that the display device is at least partially embedded in the material, in particular glass material, of a windshield, a side window, a rear window, a sunroof and/or a panoramic window of the motor vehicle or in a device, in particular eyeglasses, worn by the occupant (Neilhouse,  Achieving the display can be by any of various known or as-yet undiscovered methods including (but not limited to) embedded Liquid Crystal Display (LCD) technology (in the windshield itself, any of various projection technologies or Heads-Up display technologies as examples. ¶ [0022]). In addition, the motivation used is the same as in the rejection of claim 7.
As to claim 11, Janssen, as modified by Neilhouse, teaches the motor vehicle wherein the display device is at least partially embedded in a cladding, a door cladding, roof cladding and/or seat cladding and/or a dashboard of the motor vehicle (Janssen, On windshield 5, on account of projection unit 3, there is a head-up . As shown in figure 2 of Janssen, the projection unit 3 is embedded in the dashboard.
As to claim 12, Janssen, as modified by Neilhouse, teaches the motor vehicle wherein the data processing device is configured to carry out a method compromising
determining the position of the motor vehicle (Janssen, The data supplied by recording sensors 1a and 1b are allocated to one or more of the patterns, using pattern recognition. In this way, for example, traffic signs imaged by recording sensors 1a and 1b may be recognized in the space external to the vehicle and visualized in a correct-location manner. From this pattern recognition there results a model 10 of the external space. Figures 4 and 5, ¶ [0055]);
identifying at least one object not relevant to road traffic as an object in the landscape in the surroundings of the motor vehicle, depending on the determined position (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]);
detecting at least the direction of view of a passenger as an occupant of the motor vehicle (Janssen, Passenger compartment sensing system 104 includes at least one sensor for recording the position of at least one passenger of the vehicle. Preferably, at least one position of the driver and/or the front-seat passenger are recorded. Especially advantageous in each case is the recording of each respective head position and/or the position of the eyes and the viewing direction. Figure 1, ¶ [0042]); and
providing a display with information about the at least one object in the landscape viewed by the passenger, so that said information is provided in the direct field of view of the passenger, as defined by the direction of view of the same, in the same place as the object (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so that it appears to the user that the street and/or landmark name(s) and turn direction indicator (arrow) are actually displayed on or near (e.g. in the space around) the street. Figure 2, ¶ [0036]).
As to claim 14, Janssen, as modified by Neilhouse, teaches the motor vehicle wherein,
the position detection device, the object detection device and/or the direction of view detection device is at least partially mounted or mountable on or in a rear-view apparatus, in particular an interior rear-view apparatus, and/or the direction of view detection device is at least partially mounted or mountable in or on a control panel. As shown in figure 2 of Janssen, the system 2 is mounted in the position of a rear-view mirror and directed to detect the position of the driver’s head position.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0178894 by Janssen (“Janssen”), in view of U.S. Pub. No. 2010/0198506 by Neilhouse (“Neilhouse”), and in further view of U.S. Pub. No. 2015/0094897 by Cuddihy et al. (“Cuddihy”).

As to claim 4, Janssen, as modified by Neilhouse, does not expressly teach the method wherein in the case of detection of autonomous driving of the motor vehicle, the motor vehicle operator or the motor vehicle operator and the passenger can be selected as the occupant.
	Cuddihy teaches an autonomous vehicle entertainment system wherein in the case of detection of autonomous driving of the motor vehicle, the motor vehicle operator or the motor vehicle operator and the passenger can be selected as the occupant (Cuddihy, At block 610, the entertainment system controller 125 may monitor a status of one or more of the autonomous driving sensors 110. The status of the autonomous driving sensors 110 may be determined from one or more signals output by the autonomous mode controller 115. Figure 6, ¶ [0029]) (Cuddihy, At decision block 615, the entertainment system controller 125 may determine whether the vehicle 100 is operating in the autonomous mode. As discussed above, the entertainment system controller 125 may determine whether the vehicle 100 is operating in the autonomous mode by monitoring the status of the autonomous driving sensors 110. The process 600 may only continue if the vehicle 100 is operating in the autonomous mode. Therefore, the process 600 may return to block 610 if the vehicle 100 is not operating in the autonomous mode. If the vehicle 100 is operating in the autonomous mode, the process 600 may continue at block 620. Figure 6, ¶ [0030]) (Cuddihy, At block 620, the entertainment system controller 125 may enable the entertainment system 120. Enabling the entertainment system 120 may include lowering the projection screen 145 and/or the projector 140 from the ceiling and turning on the projector 140. Figure 6, ¶ [0031]). Cuddihy teaches autonomous mode determining everyone in the vehicle as an occupant to present a projected entertainment system.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Janssen’s head-up display to include Cuddihy’s autonomous mode display system because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Cuddihy’s autonomous mode display system is comparable to Janssen’s head-up display because both provide a display system within a vehicle.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Janssen’s head-up display to include Cuddihy’s autonomous mode display system with the predictable result of providing additional display elements when the vehicle is in autonomous mode as the driver no longer needs to see the road and traffic information.
	Thus, Janssen, as modified by Neilhouse and Cuddihy, teaches the autonomous mode display system

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0178894 by Janssen (“Janssen”), in view of U.S. Pub. No. 2010/0198506 by Neilhouse (“Neilhouse”), and in further view of U.S. Pub. No. 2016/0009175 by McNew (“McNew”).

As to claim 13, Janssen, as modified by Neilhouse, does not expressly teach the motor vehicle wherein the data processing device is connectable to a smartphone, tablet and/or personal computer in order to receive and/or send data.
McNew teaches a human machine interface system in a vehicle wherein the data processing device is connectable to a smartphone, tablet and/or personal computer in order to receive and/or send data (McNew, The HMI warning apparatus 101 includes network control circuitry 112 configured to communicate with a portable device 114. The portable device 114 can be a tablet, a cellular phone, a smartphone, wearable technology such as Google Glass™, a smartwatch, or wireless user equipment. The network control circuitry 112 transmits and receives messages 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Neilhouse’s processor to include McNew’s network connection to portable device because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Neilhouse’s processor as modified by McNew’s network connection to portable device is known to yield a predictable result of connecting to an additional device within the device since this provides an additional display in order to produce images for the viewer. Thus, a person of ordinary skill would have appreciated including in Neilhouse’s processor the ability to do McNew’s network connection to portable device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Janssen, as modified by Neilhouse and McNew, teaches the connection of the head up display system with a portable device smartphone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2014/0211319 by Park et al. teaches a head-up display which determines the driver’s field of view in order to present a display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691